                                                              JS6




              UNITED STATES DISTRICT COURT
             CENTRAL DISTRICT OF CALIFORNIA




TOM SCHMIDT,                          CV 16-9368-DSF (AGRx)
      Plaintiff,

                v.                    JUDGMENT


SHERRI ANND BALDY, et al.,
      Defendants.

And Related Claims.


   The Court having granted Plaintiff Tom Schmidt’s motion to
voluntarily dismiss his claims on certain conditions;

   The Court having presided over trial on Defendant,
Counterclaimant, and Third Party Plaintiff Sherri Baldy’s
counterclaims and third party claims, the arguments and evidence
having been presented and fully considered, the issues having been
heard and findings of fact and conclusions of law having been entered,

  IT IS ORDERED that:

     1. Judgment on Schmidt’s claims be entered in favor of Baldy,
        that Schmidt take nothing, that the action be dismissed with
        prejudice, and that Baldy recover $6,300 in unpaid sanctions
        and costs of suit pursuant to a bill of costs filed in accordance
        with 28 U.S.C. § 1920;

     2. Judgment on Baldy’s counterclaims against Schmidt be
        entered in favor of Schmidt, that Baldy take nothing, that the
        action be dismissed with prejudice, and that Schmidt recover
        costs of suit pursuant to a bill of costs filed in accordance with
        28 U.S.C. § 1920;

     3. Judgment on Baldy’s third party claim against Third Party
        Defendant Heather Valentin for copyright infringement of
        “Daisy Do All” be entered in favor of Baldy, that judgement on
        Baldy’s remaining third party claims against Valentin be
        entered in favor of Valentin, that Baldy recover nothing, that
        the action be dismissed with prejudice, and that Valentin
        recover costs of suit pursuant to a bill of costs filed in
        accordance with 28 U.S.C. § 1920.



Date: 10/19/2019                        ___________________________
                                        Dale S. Fischer
                                        United States District Judge




                                    2
